USDC IN/ND case 1:20-cv-00284-HAB-SLC document 5 filed 07/01/20 page 1 of 12



                            EXHIBIT A
                                               02D01 -2007-CT-000333                                                          Filed: 7/1/2020 2:43   PM
                                                                                                                                               Clerk
USDC IN/ND case 1:20-cv-00284-HAB-SLC
                               Allen Superiordocument
                                             Court    5 filed 07/01/20 page 2 of 12
                                                                                1                                              Allen County, Indiana
                                                                                                                                                     BB



STATE OF INDIANA                        )                                IN    THE ALLEN SUPERIOR COURT
                                        ) §I

COUNTY OF ALLEN                         )                                CAUSE NO.

TAMARA THAYER,                                               )

                                                             )

                    Plaintiff,                               )

                                                             )

V.                                                           )

                                                             )

LINCOLN FINANCIAL GROUP,                                     )

                                                             )

                    Defendant.                               )



                                                       COMPLAINT

          Plaintiff,   by   counsel, alleges against Defendant as follows:


     1.   The    Plaintiff is    Tamara Thayer         (“Plaintiff”), a resident           0f Fort Wayne, Allen County,


          Indiana at   all   material times.


     2.   The Defendant        is   Lincoln Financial Group, a company doing business                      at   1300   S.   Clinton


          Street, Fort   Wayne, Allen County,           Indiana, and With a registered agent address 0f


          Corporation Service Company, 135 North Pennsylvania Street, Suite 1610, Indianapolis,


          Indiana 46204.         Defendant     is   an “employer” for the purposes of the Americans with


          Disabilities      Act of 1990, 42 U.S.C.       §   121 11     ez‘   seq.   (“ADA”) and the Age Discrimination

          in   Employment Act 0f 1990, 29 U.S.C.                  §   621 et seq. (“ADEA”).


     3.   On 0r about June          25, 201 8, Plaintiff ﬁled Charge of Discrimination                EO-0203-A1 8/24D—

          2018-00290, with the Metropolitan              Human Relations Commission (“METRO”), which

          was jointly ﬁled with         the   EEOC,   then ﬁled an amended Charge on April                  9,   2019.


          Copies of her original Charge and the                  Amended Charge          are attached hereto, incorporated


          herein,   and made a part hereof as Exhibit “A” and Exhibit “B”.                          The   EEOC issued a

          Dismissal and Notice 0f Rights/Notice of Suit Rights on April                        3,   2020, a copy 0f which         is
USDC IN/ND case 1:20-cv-00284-HAB-SLC document 5 filed 07/01/20 page 3 of 12


       attached hereto as Exhibit “C”, and this Complaint has been ﬁled Within 90 days after


       receipt. A11 administrative         remedies have been exhausted and           all   jurisdictional


       prerequisites have        been met   for the ﬁling     of this lawsuit.


   .   At   all   material times t0 this Complaint, the Plaintiff was over the age 0f 40 years (she                     was

       60 years     old).   During the     latter part    0f her employment With the Defendant, she also


       suffered from serious health conditions that together, or alone, constituted a


       disability/perceived disability/record 0f impairment for the purposes of the                       ADA. The

       Plaintiff” s condition(s)     impaired her maj 0r       life activities,   and by 2018 prevented her from

       prolonged      sitting,   engaging in repetitive hand movements (such as those needed to use a


       keyboard or click 0n a computer mouse), 0r working more than 40 hours in a week.

   .   Plaintiff was a loyal       and devoted employee of the Defendant’s             for   more than 36       years,


       until the    Defendant wrongfully terminated her on 0r about March                    8,   2019.   At   all



       material times, Plaintiff performed Within the reasonable expectations 0f the Defendant.


   .   By way 0f background,          Plaintiff held a      number of positions With        the Defendant      which

       beginning in the 19805.         Beginning in 2003, she worked in the Defendant’s Quality


       Assurance department.           She   left   the   company brieﬂy      in 2006, but returned t0 the           same

       department in 2007, and held the position of Quality Assurance Analyst/ Auditor.


   .   In 2017, Plaintiff submitted a request t0 Defendant for the reasonable                      accommodation 0f

       limiting her     work hours    to   no more than 40 hours       in a   week.   This request was granted.


   .   On June 25,      2018, Defendant       moved Plaintiff to     the position of Senior Servicing


       Representative/Senior Auditor-N4 which was in a different department.                          Defendant then
USDC IN/ND case 1:20-cv-00284-HAB-SLC document 5 filed 07/01/20 page 4 of 12


           placed a younger employee (more than 10 years younger than the Plaintiff” s) into


           Plaintiff” s   former position.


           Plaintiff s    new position required her to       frequently complete tasks that conﬂicted with


           work   restrictions   caused by her serious health conditions/disability/perceived                 disability,


           such as performing frequent and repeated use 0f extensive a computer keyboard and


           mouse, and working excess hours.               By information and belief,        Defendant did not

           research other open positions         it   could have   moved her t0      that she   was qualiﬁed    to ﬁll that


           would not conﬂicted With her          conditions/disability.


  10. Plaintiff      ﬁled a Charge of Discrimination on June 25, 2018, alleging that the Defendant


           had discriminated against her 0n the basis 0f her age and                 disability.


  11   .   Shortly after her job position changed, Plaintiff submitted additional requests for


           reasonable accommodations, asking that she not be required t0                   work     over-time, 0r be


           assigned a job where she had t0 constantly use a computer keyboard or mouse.


  12. Plaintiff      subsequently requested a medical leave of absence, for which she was entitled t0


           use Family Medical Leave under the             FMLA,      and   it   was approved.      Plaintiff began taking


           FMLA leave in July 2018.

  13. In      January 2019, Plaintiff received a          letter   from Defendant dated January         4,   2019 offering

           her the accommodation 0f a computer head                 set.   Plaintiff spoke to the Defendant’s


           representative     on January   9,   2019 and Whether the provision 0f a computer head                set


           would   effectively   accommodate          the Plaintiff’s condition.       Later in a letter dated January


           22, 2019, Defendant proposed that the Plaintiff use certain voice activated software.
USDC IN/ND case 1:20-cv-00284-HAB-SLC document 5 filed 07/01/20 page 5 of 12


  14. Plaintiff    spoke t0 Defendant’s representative about proposed headset device and the voice


        activated software, and her concerns that based             0n her own research, they would not be

        compatible With the computer the Defendant had assigned to her                at   her job.   The   Plaintiff


        requested that the Defendant test the proposed headset and/or software 0n the Plaintiff s


        assigned work equipment, and she requested training 0n the software, but Defendant did


        neither.    Defendant failed to determine that the proposed accommodations of the head

        set   and voice activated software would function or actually accommodate the                  Plaintiff’s


        work    disability related restrictions.        Furthermore, the Defendant failed t0 engage in the


        interactive process With her,        and   failed t0 grant her reasonable   accommodations        for her


        disability/perceived disability/record 0f her impairment.


  15.   On February     15,   2019, Plaintiff informed Defendant that her physician was not releasing


        her t0 return t0 the Senior Servicing Representative/Senior Auditor—N4 position.                    This


        was due    to the Plaintiff not receiving reasonable         accommodations so      that she could       work

        Without Violating her work restrictions.            Plaintiff provided   Defendant additional relevant

        documentation regarding her disability and requested accommodations after                     that, in   an


        effort to continue to     work With     the Defendant to obtain a reasonable accommodation.


  16.   Defendant the Plaintiff on March           8,   2019, allegedly for failing to return t0 work by


        February 25, 2019.        However,      Plaintiff had not   been informed   that the   Defendant


        required her to return     by    that date.


  17. Plaintiff    contends that Defendant refused to provide reasonable accommodations for her


        disability,   and   failed t0   engage in the interactive process With     her.
USDC IN/ND case 1:20-cv-00284-HAB-SLC document 5 filed 07/01/20 page 6 of 12


    18. Plaintiff contends that     Defendant also discriminated against, and/or retaliated against her


          in Violation   0f her rights under the    ADA and/or ADEA.          Defendant’s unlawful


          discriminatory and retaliatory conduct        was   the direct and proximate cause of Plaintiff


          suffering the loss of her job and job-related beneﬁts including income, and also subjected


          Plaintiff t0 inconvenience, mental anguish, emotional distress,             and other damages and

          injuries.


    19.   The complained 0f unlawful discriminatory and              retaliatory   conduct 0f the Defendant was


          intentional,   knowing,   willful,   wanton, and in reckless disregard 0f Plaintiff” s federally


          protected rights under the    ADA and/or ADEA, warranting an imposition of punitive
          damages available under the ADA, and liquidated damages available under the                  ADEA.

   WHEREFORE,            Plaintiff respectfully requests    judgment against Defendant        for   compensatory

damages, punitive damages (Where available), liquidated damages (where available), reasonable

attorneys’ fees and costs, and for all other just       and proper     relief in the premises.


                                                 JURY DEMAND

          Pursuant t0 Rule 38(b) 0f the Indiana Rules of Civil Procedure, Plaintiff demands a                 trial



by jury   in this action.


                                                               Respectfully submitted,


                                                               CHRISTOPHER C. MYERS & ASSOCIATES


                                                               /s/   Christopher C. Myers
                                                               Christopher C. Myers, # 1 0043-02
                                                               809 South Calhoun Street, Suite 400
                                                               Fort Wayne, IN 46802
                                                               Telephone:     (260) 424-0600
                                                               Facsimile:     (260) 424-00712
                                                               Counsel for Plaintiff
                                                02D01-2007-CT-000333                                Filed: 7/1/2020 2:43 PM
                                                                                                                       Clerk
                     USDC IN/ND case 1:20-cv-00284-HAB-SLC
                                                    Allen Superiordocument
                                                                  Court 1  5 filed 07/01/20 page 7 ofAllen
                                                                                                       12 County, Indiana
ezoc Form 5 (11109)                                                                                                                                                                                                           BB
                                                                                                                                  charge Presented To:                  Agencyﬁes) Charge Nn(s):
                            CHARGE                   0F DISCRIMINATION
                                                                                                                                              FEPA                                        Eo~ozna-A1s
                                     by the Pﬂvachcl of 1974. See
                                                                     enclosed Pﬂvacy Act
                  This form     ls   affected
                                                                       ing thia‘fom
                                                                                                                                        [XI
                          statementand other inmrmatian before complet
                                                                                                                                                       t

              -


                                                                                                                                                                                    240-2018410290

                                                                                                                                              Commission                                           and     EEOC
                                                                                                          Human
                                                                                                                                                                                                                     ,




                                                         City of Fort Wayne Metro                                          Relations
                                                                                                                                                   >                    .




                                                                                                       or local/Jgency, lfany
                                                                                             '



                                                                      '




                                                                                    r
                                                                                                                                   '
                                ,



                                                                                                                                              Home Phone (ma Area Code)                          Daze of Birth   ,




Name (Indicate Mn, Ms. Mrs)                                                                                                                                                           ‘




                                                                           -
                                                                                                                                                  (260) 3341:5040
  Tamara            R.    Thayer
                                                                                                                        and HP code
swam
                                                     '




                      '
                                                                                                        city, State



 7202 Miahqueah Court, Fort Wayne,                                             m 46815
                                                                                                                                         or State or Local Government Agency
                                                                                                                                                                             That! Believe
                                                                 . Apprenticeship Committee,
 Named is the Employer, Labor Organization. Employnenmgency
                                         more man      list under PARTICULARS below.)
 Discriminated AgainSt Me or Others. (If          two,
                                                                '
                                                                                                                '




                                                                                                                                               No. Employees. Members               Phone No.   (include   Area Code)
 Néme
                                                                                                                                                                                          mo) 455.2000
                                                                                                                        and ZIP Code
                                                                                '



                            >                                                                            City, State
 Sheet Address




                                                                                         '




                                                                                                         City. State    and ZIP code
  StreetAddsess




                                          ON (Check appropriate M(es”
                                                                                                                                                           mas) mscmmmmou To‘ox PLACE
  DISCRIMINATION BASED                                                                                                                                           Earnest                               Latest

                                                                                                                                                            05-23-2018                           06-25-2018
        [:1
                  me [3 coma                                  1:]
                                                                     sex


                                                                                                                                                                                cowrmume ACTIoN

                                                                           attach extra sheets»:
  THE PARTICULARS ARE grandmonwpaperls needed,
                                                                                                                                       Redacted             )   and has a disability who
        l   am a qualiﬁed individual who is over the age of forty (40) (                                                                                                            tment,      my job was
                                                               to restructuring in this depar
        works for Lincoln Financial as a Quality Analyst. Due
                                                            previous position was ﬁlled by a younger
        reclassiﬁed and my job duties have changed. My
                                                                  on the computer mouse multiple times
        employea ii: my haw ’départmenm am requiregxo click
                                                                ime. Due to my disability. am not
                                                                                                      abfe‘ to                                                              l

        during a shift, and this department also requirés overt                                       have
                                                              cannot work overtime    as requi red. I

        complete this" task as‘ quicklmsynecessary and also
        previously provided doctor nOtés stating                                                 l.   cannot work overtime.

                                                                 against because of my age, sixty (60)                                                                                                     in
        Based on the above, believe have been discriminated
                                                         l            l


        vioiation of the Age Diécrimination in Employme
                                                        nt Act of 1967, as amended and denied a reasonable
                                                                ilities Act Amendments Act of 2008.
                                                                                                       This is
        accommodation in violation of the Americans with DiSab
        also in violation   the Fort Wayne Ordinance 6-21-78, as amended.
                                                of




     want this charge ﬁled with bum thaIEEOC and me Siam or
                                                                 local Agency. if any.                              l
    l

   willadvise the agencies if change my address or phone
                                            I
                                                             numhur and hum
                                                             in awotdance with their
    cooperate fully with them In the prubessing of my charge
    pmmums‘                                              'V
                                                                                                                            E   swear or afﬁn-n that l have read   th   g       I
                                                                                                                                                                                    ve chargeand thﬁmﬁmwﬁm
                                                                                                                                                                                                ﬁxu‘
                                                                                                                                                                                                             ‘l

                                                              and correct.                                                         army knowledge, Information and belief.
                                                                                                                            the best                                                                     L   UB          ,I
        decfare under penalty of peljury that the above istme
                                                                                                                                                                                                           I



                                                                                                                                        01W                                                   4-} Q .,.....,.C
    l                                                                                                                                                                   -
                                                                                                                                                                                                                          ’04,
                                                                                                                            SIGNATURE op GOMPLAMANT
                                                                                                                                                                                                    J“

             Jun    25, 201s
                     Data
                                                     9W             ChammaPadySIanafm
                                                                                        h’       20
                                                                                                                                (a "olg'l
                                                                                                                                                                    WI
        EEOC         Form 5       (11:09)



                                       CHARGE OF DISCRIMINATION
                                     USDC IN/ND case 1:20-cv-00284-HAB-SLC
                                                                                     Charge Presented To:
                                                                                 document  5   filed
                                                                                                            Agencyﬁes) Charge No(s):
                                                                                                     07/01/20  page 8 of 12                                                                                                               n




                                   This form        Is of 1974. See enclosed
                                                affected by the Privacy Act  Acl                  Privacy                                                                                                FEPA                                                     E00203.A1 8
                                            Stalemem and oiher Informaﬁon before completing this form.
                                                                                                                                                                                                         EEOC                                                 240-2013430290

                                                                                     City of Fort                      Wayne Metro Human                                          Relations          Commission                                                                          and    EEOC
                                                                                                                                     State or Ioca'lAgency,                       if   any                                                                                                      ,       ,




                                                                                                                                                                                                                                                                                                                    ‘


        Name         (Indicate       Mn, Ms,             Mm)                                                                                                                                             Horne Phone (Ind Area Code)                                                 Date of    Birth


        Tamara                     R.   Thayer                                                                                                                                                                  (260) 341-5040
'




        Street Address                                                                                                                           City,       sate and ZIP Code

        7202 Miahqueah Court, Fort Wayne, Indiana 468,15


        Named            Is       the Employer Labor Organization Employment Agency, Apprenticeship Commkttee, or State or Local                                                                                                Government Agency That Believe                   I
                                                                                                                                                                                                                                                                                                            '




        Discriminated Against                Me or Others (Ifmore than two, list under PARTICULARS below.)
        Name                                                                                                                                                                                             No. Employees.            Members              Phone No.                (Include Area Code)


            LINCOLN FINANCIAL GROUP                                                                                                                                                                                 201 ~500                                  (260) 455—2000
        Street Address                                                                                                                           City.       State       and ZIP Code

            1300 S. Clinton Street, Fort Wayne, Indiana 46802

                                                ‘
            Name                                                                                                                                                                                          Na. Employees, Members                        Phone No.                (Ihclude Area Code)



                                                                                                                        ‘




            Street Address                  _       .
                                                          .
                                                                 ,
                                                                                                                                                 City, Siate             and ZIP Code




                                                                                                                                                         '




        ‘DlsﬁRIMxNATléN BASED                                 0N (checkappmpﬁate box(es).)"                                 .
                                                                                                                                ‘




                                                                                                                                                                     I
                                                                                                                                                                         I

                                                                                                                                                                             ’
                                                                                                                                                                                             _
                                                                                                                                                                                                                                Emma) DISCRMNATDN TOOK PLACE
                                                                                                                                                                                                                        '                           "                       '
                                                                                                                                                                                                                                    -

                                                                                                                                                                                                                                        .Earﬂest                        I            -


                                                                                                                                                                                                                                                                                          Latésl

     :D‘ {RACE                                      I          COLOR             s

                                                                                      D            SEX            ,,
                                                                                                                        D           RELlezon
                                                                                                                                                                 D               NATIONALORIGgN-f‘:35..                           5—23—2018                   ,
                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                     3,-,8-:2019'

    '
                         ‘
                              '




                                    ”REMUATION
                                                                             -       AGE
                                                                                                   -               DISABIer-Y            ’3;-~,0THER(3pgcia<bgrpm)f:_.‘1:                                       :f.
                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                        fiﬁi'f.

                                                                                                                                                                                                                                              .n
                                                                                                                                                                                                                                                         ti   1-;



                                                                                                                                                                                                                                                   ,CoNﬁNmNGRCCTidN
                                                                                                                                                                                                                                                                                71
                                                                                                                                                                                                                                                                                         '-,‘
                                                                                                                                                                                                                                                                                                    7




            THE PARTICULARS ARE (lfaddiﬂonal paperis needgd,                                             attach exira sheet(s))

                i   ama qualiﬁed individual who Is ov'er t_he ag'e of forty (40) Redacted  ) and has a disabnlty who worked fer
                Lincoln Financial as a Quality Analyst Due to restructuring in this department, my job was reclaS'siﬁed and my
                                                                                                                            'am
                job duties have changed. My previous position was ﬁlled by a younger employee. In my new department                                                                                                                                                                                             I




                required to click on the computer mouse multiple times during a shift, and this department aISO requires
                overtime. Due to my disability,     am not able to complete this task as quickly as necessary and also cannot
                                                                                                    I




                work overtime as required     have previously provided doctor notes stating cannot work overtime
                                                                                       I                                                                                                                    I



                                                                                                   mt}   1.   r


                Based on the above,              have been discriminated against because of my age, sixty (60) in violation of
                                                                             |   believe       I                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                            r




                the Age   Discrimination in Employment  Act of 1967, as amended and denied a reasgnable accommodation in
                violation of the Americans with Disabilities Act Amendments Act of 2008. This is atlso in violation of the Fort
                Wayne Ordinance 621—78, as amended.

                                                              ****This               charge Was amended on April                                                             9,   2019 to include the following***“*"

                After filing   complaint of illegai discrimination with the Metropélitan Human Relations Commission
                                                my                                                                          was                                                                                                                                                                         I


        ‘




             “taken off of work by my Doctor and smeitted medical dowmentation to Human- Resource Manager Stacy
            “Jester (“JeSt‘ef’) In July of 2018 In January 0f 2019, contacted Jester after! received a letter stating that if the                            l                                                                                                                                                          :




                 company did not hear back from me by January 23, 2019 they 5,73 p;                                  On                                                                          w   I
                                                                                                                                                                                                                            summmmmﬂmﬁgima
                «February 14 2019  informed Jester that my doctor would not
                                                                         i  releas" I ¢-turnnmmolfmrﬁmknfmah&arch     8,.


                2.019, my emplOyment was terminated                                         commission Number 631276                                                                                                .




                                                                                                                                                                                                                                 My Commission          Expires August 1                       2020

                 For these reasons, believe have been retaliated against m violation of                                                                                                                                                                  Rights Act of 1964


            |
                                                                     l




                 as amended and the Fort Wayne OrdihanCe G—21 -78, as amended.
                want mis charge ﬁled with both the EEOC and the State or local Agency, any.
                                                                                           I




                                                                                            NOTARY- When                                        ff               |
                                                                                                                                                                                                         Title VII of
                                                                                                                                                                                                                ~




                                                                                                                                                                                                         C&SSGW for State an LOCB'A
                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                              ACivil


                                                                                                                                                                                                                                                         6N6}! ReqUiIBmEHf-S

            will    advise the agencies                  ifl   change my address or phone number and                                 I   will   cooperate




                                                                                                                                                     Ewg
         ‘r‘




fully wilh     1hem   in the   prodessmg 0f my charge   in   accordance with       their   procedures.   l   swear or afﬁml   that   I   have read the above chargeand ihat   it   is   true to

                                                      above         true      and conect.                the best of   my knowledge, infomaﬂon           and belief.
I   declare undbr penatty of peljury that the                  is

                      USDC IN/ND case 1:20-cv-00284-HAB-SLC SIGNATURE
                                                            document      5 filed 07/01/20 page 9 of 12
                                                                      0F COMPLAINANT




                                       7"     OW KM                                                      w
                                                                                                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                         (month, day, year)




                                                                                                                               MW
      Ap§j§.9;2019
                Date                                    Charging Party Signature




                                                  u

                                                             [NJ    y   .o-
                               U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
          USDC IN/ND case 1:20-cv-00284-HAB-SLC
 EEOC IEorm   161 (11116)
                                                       document 5 filed 07/01/20 page 10 of 12
                                   DISMISSAL AND NOTICE 0F RIGHTS
T01     Tamara R. Thayer                                                                                            From:     Indianapolis District Office
        7202 Miahqueah Court                                                                                                  101 West Ohio Street
        Fort Wayne, IN 46815                                                                                                  Suite 1900
                                                                                                                              Indianapolis, IN 46204




       [j                         On behalf of person(s) aggrieved whose
                                  CONFIDENTIAL (29 CFR §1601‘7fa))
                                                                                               identity is



 EEOC    Charge No.                                              EEOC            Representative                                                                  Telephone No.

                                                                 Jeremy A. Sens,
 24D-2018-00290                                                  State           &     Local Coordinator                                                         (463) 999-1161

 THE EEOC            IS     CLOSING       ITS FILE             0N         THIS       CHARGE FOR THE-FOLLOWING REASON:
                    The     facts alleged        in   the charge          fail   to state   a claim under any 0f the statutes enforced by the                  EEOC.

                    Your allegations        did not involve a disability as defined                       by the Americans With            Disabilities Act.



       DDDDD
                    The Respondent employs                     less than the required             number     of   employees    or    is   not othenlvise covered by the statutes.


                    Your charge was not timely ﬁled with EEOC;                                      in   other words, you waited too long after the date(s) of the alleged
                    discrimination to ﬁle your charge

                    The      EEOC   issues the following determination:                             Based upon       its   investigation, the      EEOC
                                                                                                                                              unable t0 conclude that the
                                                                                                                                                           is
                     information obtained establishes violations of the statutes.                                 This does not certify that the respondent
                                                                                                                                                      is in compliance with
                    the statutes.    No ﬁnding            is   made as            t0   any other issues that might be construed as having been raised by this charge.

                    The     EEOC    has adopted the findings ofthe state or                          local fair   employment pfactices agency             that investigated this charge.

       DH
                     Other (brieﬂy state)



                                                                                  u    NOTICE OF SUIT REGHTS                     -

                                                                          (See the additional information attached to         this form.)


Title VII,the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice 0f dismissal and of your right to sue that we will send you.
You may ﬁle a! lawsuit against the respondent(s) underfederal law based 0n this charge in federal or state court. Your
Iawsuit must b”e filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time‘limit for filing suit based on a claim under state law may be different.)
                                      '
                                           I“.
                                                  d

                                                         MW
                                                          ‘




                                                                “,2


Equal Pay Act (EPA): EPA suits must be filed in federal 0r state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                                               On   behaif 0fthe Commission




                                                                      '




                                                                                                                                                                April 3,   2020
 Endowmsk”                                                                                                                                                                 (Dam
                                                                                               Micheue       Eisese,                                                              Mailed)

                                                                                               District Director
 CC:
              Michael W. Padgett
              Legal Counsel
              JACKSON LEWIS                  P.C.
              211 North Pennsylvania Street, Suite 1700
              Indianapolis, IN            46204



                                                                                                    ENC
                                                     02D01 -2007-CT-000333                                                                      Filed: 7/1/2020 2:43      PM
STATE 0F INDIANA                                     IN THE ALLEN SUPERIOR COURT                         Clerk
        USDC IN/ND case 1:20-cv-00284-HAB-SLC      document    5 filed  07/01/20 page 11 ofN'e"
                                                                                             12 COU'W: '"diana
                                                                     _

                              N'e" S"'°°"°r C°urt1                  - Courthouse
                                                     Civil Division
                                                                                                           BB
COUNTY 0F ALLEN                                      715 South Calhoun Street, Room 201
                                                                                            Fort    Wayne, IN 46802
                                                                                            Telephone: (260) 449—3491

 TAMARA THAYER                                                                              Case Number:
                         Plaintiff

VS                                                                                                       SUMMONS
 LINCOLN FINANCIAL GROUP
                         Defendant



TO:       Anne      T. Rogers, President
          Lincoln Financial Group
             1300   S.   Clinton Street
          Fort   Wayne, 1N 46802



You have been     sued by the person(s) named above. The claim made against you is attached t0 this summons; please examine                        all   pages
carefully.    The “X” marked below indicates the time limit you have to FILE YOUR ANSWER.

  XX          Certiﬁed Mail               You or your   attorney must ﬁle a written answer to the claim within        TWENTY-THREE (23) DAYS,
                                 commencing       the day after   you receive   this   summons, or judgment may be entered against you       as claimed.


             Personal Service        You 0r your attorney must        ﬁle a written answer t0 the claim within       TWENTY-THREE (23) DAYS,
                                 commencing       the day after   you receive   this   summons, or judgment may be entered against you       as claimed.


Your answer   is considered ﬁled the day it is received in the ofﬁce 0f the Clerk 0f the Allen Superior Court, Room 201, Allen County

Courthouse, Fort Wayne, Indiana, 46802. The method you choose to deliver your answer to the Clerk’s Ofﬁce is up to you; however, you
should be able t0 prove you ﬁled the answer. If you Wish t0 ﬁle a claim against another party associated with this case, you must state it in
your written answer.

If you are required t0 appear, the date, time        and location Will be shown 0n an attached Notice of Hearing form.              IF   YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.

Dated:
              7/1 l2020




Christopher C. Myers (PLAINTIFF)
                                                                                                     "


                                                                                        CHRISTOPHER M. NANCARROW
                                                                                                                    M-    MW
                                                                                        CLERK OF THE ALLEN CIRCUIT AND SUPERIOR COURTS
                                                                                                                                                  BB



Attorney / Party Preparing Summons (Party Represented)                                           (Seal)


809 South Calhoun         Street, Suite   400
Street Address


Fort   Wayne, IN 46802
City, State, ZipCode

(260) 424-0600                            10043-02
Telephone Number                             Attorney Number

                                                                         MANNER OF SERVICE
                                                           (To be completed by Party Preparing Summons)
SHERIFF       shall serve this   Summons        as follows:                           OTHER manner of service:
             personal service                                                                   X         attorney t0 serve
             leaving a copy at dwelling 0r place 0f employment                                            private process server,
                                                                                                          other (describe in particular and note Trial Rule)
CLERK shall serve this Summons as follows:
              regular mail
              certiﬁed mail
              publication


                                                                                                                                              08/2000    sum (CLK   298,fb)
                       USDC IN/ND case 1:20-cv-00284-HAB-SLC document 5 filed 07/01/20 page 12 of 12
CERTIFIED MAIL
I        certify, as indicated in the date issued ﬁeld, that a copy 0f
    hereby                                                                                                  Ihereby certify that service by registered/certiﬁed mail at Fort
thisdocument was sent to the named person(s) at the address(es)                                            Wayne,   Indiana, was attempted as required by law to the person
furnished, by registered/certiﬁed mail at Fort Wayne, Indiana,                                              and address stated 0n the return receipt attached; and that service
return receipt requested.                                                                                   D was D was not made, according to the information contained
                                                                                                           therein.




Date Issued:                                                                                     Date Issued:




Clerk of the Allen Circuit and Superior Courts                                                              Clerk of the Allen Circuit and Superior Courts

ADMISSION OF SERVICE
I   received a copy 0f this             Summons 0n this         date                                  and   at this location:




                                     Signature of Party                                                                             Relationship (if not within     named person)

RETURN OF SERVICE BY SHERIFF OR OTHER OFFICER
Enter the alphabetical                letter in the   space provided to indicate the type of service.

I   served a copy of this              Summons        as specified:             (



                 READING / delivering a copy (A) to the Within named party;
                 LEAVING A COPY for the Within named party
                                            (B) with the spouse, named:                                     (E) with a secretary, named:
                                            (C) With a relative, named:                                     (F) with the attorney, named:
                                            (D)   at the residence, located at:                             (H) with this person (other-specify):
                                            (E) with the employer, named:

                 Specify       name 0f person, work          supervisor, place of business, 0r location           Where copy was   left.




                 and    (if   applicable)   by sending a copy 0f this document by          ﬁrst-class mail to the last    known address    0f the within   named person   as indicated:




                 Last      known     address of person      named      in the   document   (or   Change of Address)

I   did   n_ot   serve a copy 0f this       Summons        because:   (



(I)              The party was NOT FOUND               /   NO SUCH ADDRESS.                                 (R)           was on VACATION.
                                                                                                                  the party
(J)              the document EXPIRED.                                                                      (S)           was NOT FOUND / VACANT.
                                                                                                                  the party
(K)              the party AVOIDED service.                                                                 (T) the party was NOT FOUND / MOVED.
(L)              the party REFUSED service.                                                                 (U) the party was NOT FOUND 1N THIS BAILIWICK.
(M)              the party was NO LONGER EMPLOYED at the address.                                           (V)   INSUFFICIENT ADDRESS OR INFORMATION WAS GIVEN.
(N)              the document was RETURNED by the authority of the Plaintiff.                               (W) they   are NO LONGER IN BUSINESS.
(O)              the party     is   DECEASED.                                                               (X)   several attempts were made / UNABLE TO SERVE.
(P)              the party   was UNKNOWN AT THAT ADDRESS.                                                   (Y) 0f the following reason (OTHER-specify):
(Q)              the   party was 0n SICK LEAVE / LAY OFF.



I   AFFIRM, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING REPRESENTATIONS ARE TRUE.


Date Served            /   Attempted                              Time Served / Attempted                   Signature of Sheriff of Allen County, Indiana (or other ofﬁcer)


                                                                                                     By:
(Printed         Name       of Process Server)                                                              Signature of Process Server




                                                                                                                                                                08/2000   sum (CLK   298,fb)
